DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
	Claim 11 is labelled as “new.” This appears to be a typo as claim 11 was previously presented in the same form.  It is assumed that the label should be “original.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0020777 (Tso) in view of US 2008/0265321 (Yu).
For claim 1, Tso teaches a field effect transistor (FET) structure (figure 4 and 5A), comprising: a substrate having a surface (figure 4, label 2 can be considered a substrate and the top of 2 is the surface); a first semiconductor structure comprising: a channel region (figure 4, label 2, region under gate 10), and a source region and a drain region formed on opposite ends of the channel region, respectively (labels 14, deeper portions  and paragraph 22); and a gate electrode (label 10) comprising: a central 
Tso does not teach the gate electrode wrapping around at least three sides of the channel region, and the footing regions on opposite sides of the central region are adjacent to three sides of the channel region to wrap around the channel regions.
However, Yu teaches a gate electrode (figure 1d, label 118) wraps around at least three sides of the channel region (figure 1d, portion of fin surrounded by gate 118).  The structure of Yu including wrapping the gate around the channel region is used in FETs to improve short channel effects and improve scalability ([0003]-[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wrap the gate electrode of Tso, including its central region and the footing regions on opposite sides of the central region, around three sides of a channel region as taught by Yu such that the footing regions on opposite sides of the central region are formed along where the central region is adjacent to three sides of the channel region in order to improve short channel effects and improve scalability.
For claim 2, Tso teaches each footing region is tapered towards the central region from a first end of the footing region to a second end of the footing region, and the first end of the footing region is closer to the first semiconductor structure than the second end of the footing region (figure 5A, slanted edges of bottom portion 19).
For claim 3, Tso teaches an interfacial layer (figure 4, label 8) formed between the first semiconductor structure (figure 4, label 2) and the gate electrode (figure 4, label 10).
For claim 4, Tso does not teach each of the source region and the drain region comprises or is in contact with a stressor material that has a lattice constant different from that of a material of the channel region.
However, Yu teaches each of the source region and the drain region comprises or is in contact with a stressor material (paragraph 42, silicon germanium) that has a lattice constant different from that of a material of the channel region (paragraph 17, silicon) in order to improve electron/hole movement (paragraph 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a stressor material as taught by Yu in Tso’s FET in order to improve hole/electron movement.
For claim 5, Yu further teaches the first semiconductor structure comprises a fin structure (figure 1d, label 110 (above the horizontal interface between 110 and 114) and 130). The fin along with the gate electrode (discussed in the rejection of claim 1 above) is used in FETs to improve short channel effects and improve scalability ([0003]-[0006]). As with the gate electrode, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fin structure of Yu in the device of Tso in order to improve short channel effects and improve scalability.
For claim 6, Yu further teaches the fin and gate electrode is formed comprising a gate spacer (figure 1d, 122) formed over a side wall of the gate electrode (118), wherein the side wall of the gate electrode traverses the first semiconductor structure (figure 1d); 
For claim 9, Tso teaches a semiconductor structure (figure 4 and 5A), comprising: 
a first semiconductor structure (figure 4, labels 2 and 14); and 
a gate electrode (figure 4 and 5A, label 10) comprising: 
a central region (figure 5A, label 10, portion within “MCD”)  formed over the first semiconductor structure (figure 4), and 
footing regions (figure 5A, label 10, portions outside “MCD”) formed on opposite sides of the central region and along where the central region is adjacent to the first semiconductor structure (figure 4 and 5A).
Tso does not teach the first semiconductor structure includes a fin structure; the gate electrode wrapping around at least three sides of the fin structure;

However, Yu teaches a gate electrode (figure 1d, label 118) wraps around at least three sides of a semiconductor structure including a fin structure (figure 1d, portion of fin surrounded by gate 118, [0007]).  The structure of Yu including wrapping the gate around the fin structure is used in FETs to improve short channel effects and improve scalability ([0003]-[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wrap the gate electrode of Tso, including its central region and the footing regions on opposite sides of the central region, around three sides of a semiconductor structure including the fin structure as taught by Yu such that the footing regions on opposite sides of the central region are formed along where the central region is adjacent to three sides of the channel region in order to improve short channel effects and improve scalability.
For claim 10, Tso teaches each footing region is tapered towards the central region from a first end of the footing region to a second end of the footing region, and the first end of the footing region is closer to the first semiconductor structure than the second end of the footing region (figure 5A, slanted edges of bottom portion 19).
For claim 11, Tso teaches an interfacial layer (figure 4, label 8) formed between the first semiconductor structure (figure 4, label 2) and the gate electrode (figure 4, label 10).
For claim 12, Yu further teaches a gate spacer (figure 1d, 122) formed over a side wall of the gate electrode (118).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0020777 (Tso) in view of US 2008/0265321 (Yu) and further in view of “Physics of semiconductor devices" (Sze) as evidenced by US 2012/0018848 (Huang).
For claims 7,Tso teaches the structure is formed with a source extension region formed between the channel region and the source region, a drain extension region formed between the channel region and the drain region (labels 14, shallow portions  and [0022]); 
Yu further teaches the extension regions are more lightly doped than deeper regions ([0027] and [0040]) in order to form LDDs ([0025]); Sze further teaches an LDD  reduces the lateral field for consideration of hot carrier aging (Sze, section 6.5.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light doping of the of the extension regions as taught by Yu and Sze in the combination in order to form LDD and reduce the lateral field for consideration of hot carrier aging. It is noted that LDD refers to both lightly doped source and drain region (see Huang [0024]).
For claim 8 Tso teaches the gate electrode (figure 4, label 10) is formed over the channel region (figure 4, label 2, region under gate 10).
Tso does not teach a handle substrate; and an insulator layer over the handle substrate wherein the first semi-conductor structure is configured over the insulator.  However, Sze teaches a field effect transistor with a handle substrate (figure 37, Si substrate); and an insulator layer (figure 37, oxide) over the handle substrate wherein the first semi-conductor structure (figure 37, source, gate, drain and p-Si) is configured over the insulator in order to improve scaling, improve subthreshold swing, reduce .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0020777 (Tso) in view of US 2008/0265321 (Yu) and further in view of “Physics of semiconductor devices" (Sze).
Tso teaches the gate electrode (figure 4, label 10) is formed over a channel region of the first semiconductor structure (figure 4, label 2, region under gate 10). Yu also teaches the gate electrode (figure 1d, label 118) is formed over a channel region of the first semiconductor structure (figure 1d, portion of fin under gate 118, [0007]).
Tso and Yu do not teach a handle substrate; and an insulator layer over the handle substrate wherein the first semi-conductor structure is configured over the insulator.  However, Sze teaches a field effect transistor with a handle substrate (figure 37, Si substrate and figure 38, substrate); and an insulator layer (figure 37, oxide and figure 38, SiO2) over the handle substrate wherein the first semi-conductor structure (figure 37, source, gate, drain and p-Si and figure 38, source, gate, drain and fin under gate) is configured over the insulator in order to improve scaling, improve subthreshold swing, reduce capacitance to the substrate, and improve device isolation and circuit density (page 344, third paragraph and page 345, second paragrah). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-8 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 4-10 and 14-20 respectively of U.S. Patent No. 10,535,758. Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 3 of U.S. Patent No. 10,535,758. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of US 10,535,758.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 10,535,758 in view of US 20070020777 (Tso).  For claim 3, 10,535,758 does not teach an interfacial layer formed between the first semiconductor structure and the gate electrode. However, Tso teaches including an interfacial layer formed between the first semiconductor structure and the gate electrode (fig. 4, 8) in order to form a gate dielectric ([0022]).  It would have been obvious to one .

Claims 9-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 and 12 of U.S. Patent No. 10,535,758 respectively in view of US 2008/0265321 (Yu).  
Claim 9-10 and 12 of US 10,535,758 do not teach 
the first semiconductor structure includes a fin structure; the gate electrode wrapping around at least three sides of the fin structure;
the footing regions on opposite sides of the central region are adjacent to three sides of the fin structure to wrap around the three sides of the fin structure.
However, Yu teaches a gate electrode (figure 1d, label 118) wraps around at least three sides of a semiconductor structure including a fin structure (figure 1d, portion of fin surrounded by gate 118, [0007]).  The structure of Yu including wrapping the gate around the fin structure is used in FETs to improve short channel effects and improve scalability ([0003]-[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wrap the gate electrode of claims 9-10 and 12 of US 10,535,758, including its central region and the footing regions on opposite sides of the central region, around three sides of a semiconductor structure including the fin structure as taught by Yu such that the footing regions on opposite sides of the central 
For claim 12, Yu further teaches a gate spacer (figure 1d, 122) formed over a side wall of the gate electrode (118).
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,620,621 respectively in view of US 2007/0020777 (Tso). The instant application recites “a gate electrode” rather than “a gate structure” as in US 9,620,621. Tso teaches a gate structure formed as an electrode to control the FET (fig. 4, 10) and it would have been obvious to one of ordinary skill in the art to form the gate structure of US 9,620,621 as an electrode in order to control the FET.
Claims 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 of U.S. Patent No. 9,620,621 respectively in view of US 2007/0020777 (Tso) and US 2008/0265321 (Yu). The instant application recites “a gate electrode” rather than “a gate structure” as in US 9,620,621. Tso teaches a gate structure formed as an electrode to control the FET (fig. 4, 10) and it would have been obvious to one of ordinary skill in the art to form the gate structure of US 9,620,621 as an electrode in order to control the FET.
Claims 9-13 of US 9,620,621 do not teach 
the first semiconductor structure includes a fin structure; the gate electrode wrapping around at least three sides of the fin structure;
the footing regions on opposite sides of the central region are adjacent to three sides of the fin structure to wrap around the three sides of the fin structure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wrap the gate electrode of claims 9-13 of US 9,620,621, including its central region and the footing regions on opposite sides of the central region, around three sides of a semiconductor structure including the fin structure as taught by Yu such that the footing regions on opposite sides of the central region are formed along where the central region is adjacent to three sides of the channel region in order to improve short channel effects and improve scalability.
For claim 12, Yu further teaches a gate spacer (figure 1d, 122) formed over a side wall of the gate electrode (118).
Response to Arguments
Applicant’s arguments, see page 9, filed 1/14/2021, with respect to the rejection of claim 14 has been fully considered and is persuasive.  The rejection of claim 14 under 35 USC 102 (a)(1) and the rejection of its dependent claims 15-20 under 35 USC 103 have been withdrawn. 
Applicant’s arguments with respect to claims 9 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant's arguments filed 1/14/2021 with respect to claim one has been 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Carter/Primary Examiner, Art Unit 2828